          Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

LEONARD DICKS, GARY CUSTIS,
ISREL MERANDA and LEONARD
BONHOMME-DICKS, individually                        Case No.: 1:18-cv-04828-ELR
and on behalf of others similarly
situated,
                                                    Honorable Eleanor L. Ross
                Plaintiffs,
vs.

DEPLOYED DATA SOLUTIONS,
LLC and MICHAEL FINNEGAN,

                Defendants.

           JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

1. Description of Case:

      (a) Describe briefly the nature of this action.

         Plaintiffs bring this action on behalf all other similarly situated Technicians

against Defendants Deployed Data Solutions, LLC (“DDS”) and Michael Finnegan

(“Finnegan”) for violation of the federal Fair Labor Standards Act (“FLSA”), 29

U.S.C. §201, et seq. Specifically, Plaintiffs allege, inter alia, that Defendants (1)

improperly classified the Technicians as independent contractors, (2) failed to pay

the Technicians for time spent travelling away from their homes that cut across

their normal work hours, see 29 C.F.R. § 785.39, and (3) failed to pay the
       Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 2 of 14



Technicians at an overtime premium rate of not less than one and one-half (1.5)

times the regular rate of pay for all hours worked over forty (40) per week.

   (b) Summarize, in the space provided below, the facts of this case. The
summary should not be argumentative nor recite evidence.

      Defendants hired Technicians including Plaintiffs to install, maintain, repair

and inspect cable lines for Defendants’ clients such as Hargray Communications,

ARRIS, Cox Communications, etc. in residential and commercial areas in a

number of states. The Technicians received an hourly rate of pay, were scheduled

to work approximately ten (10) or more hours on most days, and worked over forty

(40) hours in most weeks. Defendants classified the Technicians as independent

contractors, instead of as employees, and did not pay the Technicians any overtime

premium for hours they worked over forty (40) per week.                 Further, the

Technicians were regularly required to take overnight trips to perform jobs that

were distant from their homes, they would spend time driving during their normal

working hours of the day that they normally installed, repaired and inspected cable

lines, and they were not paid for such time spent traveling away from their homes

that cut across their normal work hours. Defendant contend that the Plaintiffs

always knew and performed as independent contractors and understood that this

was in fact their relationship with DDS. Furthermore, Defendant Finnegan was

never in control of the Plaintiffs and any and all actions were on behalf of the LLC.




                                         2
       Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 3 of 14



   (c) The legal issues to be tried are as follows:

    Whether the Technicians were improperly classified as independent

      contractors or if in fact they are covered employees under the FLSA;

    Whether Defendants failed to pay Plaintiffs and the putative collective

      members overtime wages at a rate of not less than one and one-half (1.5)

      times the regular rate of pay for all hours they worked over forty (40) per

      week; and

    Whether Defendant Finnegan is an employer under the FLSA.

   (d) The cases listed below (include both style and action number) are:

      (1) Pending Related Cases:

          None.

      (2) Previously Adjudicated Related Cases:

          None.

2.   This case is complex because it possesses one or more of the features listed
below (please check):

      _____ (1) Unusually large number of parties
      _____ (2) Unusually large number of claims or defenses
      _____ (3) Factual issues are exceptionally complex
      _____ (4) Greater than normal volume of evidence
      _____ (5) Extended discovery period is needed
      _____ (6) Problems locating or preserving evidence
      _____ (7) Pending parallel investigations or action by government
      _____ (8) Multiple use of experts
      _____ (9) Need for discovery outside United States boundaries
      _____ (10) Existence of highly technical issues and proof
      _____ (11) Unusually complex discovery of electronically stored information

                                           3
       Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 4 of 14




      The parties state that this case is not complex.

3. Counsel:

      The following individually-named attorneys are hereby designated as lead
counsel for the parties:

      Plaintiffs:   Jason T. Brown

      Defendants: Jason B. Godwin for Defendant Deployed Data Solutions, LLC

                    John S. Husser for Defendant Michael Finnegan

4. Jurisdiction:

      Is there any question regarding this Court's jurisdiction?

      ____Yes X No

       If "yes," please attach a statement, not to exceed one page, explaining the
jurisdictional objection. When there are multiple claims, identify and discuss
separately the claim(s) on which the objection is based. Each objection should be
supported by authority.

5. Parties to This Action:

   (a) The following persons are necessary parties who have not been joined:

      None at this time.

   (b) The following persons are improperly joined as parties:

      Defendant Finnegan states that he is improperly joined as a party.

Plaintiffs maintain that Defendant Finnegan is an employer of the Technicians

under the FLSA and is properly joined as a co-Defendant in this action.

   (c) The names of the following parties are either inaccurately stated or

                                          4
        Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 5 of 14



      necessary portions of their names are omitted:

      None at this time.

   (d) The parties shall have a continuing duty to inform the Court of any
contentions regarding unnamed parties necessary to this action or any contentions
regarding misjoinder of parties or errors in the statement of a party's name.

      The parties will comply with this requirement.

6. Amendments to the Pleadings:

      Amended and supplemental pleadings must be filed in accordance with the
time limitations and other provisions of Fed.R.Civ.P. 15. Further instructions
regarding amendments are contained in LR 15.

   (a) List separately any amendments to the pleadings that the parties anticipate
will be necessary:

      Plaintiffs filed an Amended Complaint as of right on January 14, 2019.

Subsequently, Defendants filed their respective motions under Rule 12(b)(6) to

dismiss the Amended Complaint. Plaintiffs are to file their opposition briefs to

DDS’s motion by January 31, 2019 and to Finnegan’s motion by February 1, 2019.

Ift this Court rules for any of the Defendants, Plaintiffs reserve the right to request

leave to further amend the pleadings.

    (b) Amendments to the pleadings submitted LATER THAN THIRTY DAYS
after the Joint Preliminary Report and Discovery Plan is filed, or should have been
filed, will not be accepted for filing, unless otherwise permitted by law.

7. Filing Times For Motions:

        All motions should be filed as soon as possible. The local rules set specific
filing limits for some motions. These times are restated below.


                                          5
        Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 6 of 14



       All other motions must be filed WITHIN THIRTY DAYS after the
beginning of discovery, unless the filing party has obtained prior permission of the
court to file later. Local Rule 7.1A(2).
       (a) Motions to Compel: before the close of discovery or within the extension
period allowed in some instances. Local Rule 37.1.
       (b) Summary Judgment Motions: within thirty days after the close of
discovery, unless otherwise permitted by court order. Local Rule 56.1.
       (c) Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,
respectively, regarding filing limitations for motions pending on removal,
emergency motions, and motions for reconsideration.
       (d) Motions Objecting to Expert Testimony: Daubert motions with regard to
expert testimony no later than the date that the proposed pretrial order is submitted.
Refer to Local Rule 7.2F.

      Plaintiffs will move for conditional collective certification on or before

March 1, 2019.

8. Initial Disclosures:

       The parties are required to serve initial disclosures in accordance with
Fed.R.Civ.P. 26. If any party objects that initial disclosures are not appropriate,
state the party and basis for the party’s objection. NOTE: Your initial disclosures
should include electronically stored information. Refer to Fed.R.Civ.P.
26(a)(1)(B).

      The parties will serve initial disclosures by January 30, 2019.

9. Request for Scheduling Conference:

       Does any party request a scheduling conference with the Court? If so, please
state the issues which could be addressed and the position of each party.

      If Plaintiffs’ motion for conditional certification is granted, the parties will

apply to the Court for a plan for a representative discovery plan as to the

conditionally-certified collective members. The parties shall also apply to the

Court for further instructions and deadlines for a decertification motion by

                                          6
         Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 7 of 14



Defendant, if necessary, and for dispositive motions by the parties.

10. Discovery Period:

        The discovery period commences thirty days after the appearance of the first
defendant by answer to the complaint. As stated in LR 26.2A, responses to
initiated discovery must be completed before expiration of the assigned discovery
period.
        Cases in this Court are assigned to one of the following three discovery
tracks: (a) zero month discovery period, (b) four months discovery period, and (c)
eight months discovery period. A chart showing the assignment of cases to a
discovery track by filing category is contained in Appendix F. The track to which a
particular case is assigned is also stamped on the complaint and service copies of
the complaint at the time of filing.

        The discovery period commences on January 30, 2019.            Pursuant to the

Court’s Docket Entry No. 13, the discovery period presently ends on May 30,

2019.

        Please state below the subjects on which discovery may be needed:

         The relationship between Defendants and the Technicians under the

           “Economic Realities” test;

         The Technicians work schedule and work hours;

         Total compensations received by the Technicians;

         Defendants’ time and pay policies and records; and

         Defendant Finnegan’s role, responsibility and involvement in the

           operation of DDS and the control over the Technicians.

      If the parties anticipate that additional time beyond that allowed by the
assigned discovery track will be needed to complete discovery or that discovery


                                         7
        Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 8 of 14



should be conducted in phases or be limited to or focused upon particular issues,
please state those reasons in detail below:

      If Plaintiffs’ motion for conditional certification is granted, the parties will

apply to the Court for a plan for a representative discovery plan as to the

conditionally-certified collective claims.

11. Discovery Limitation and Discovery of Electronically Stored Information:

   (a) What changes should be made in the limitations on discovery imposed under
the Federal Rules of Civil Procedure or Local Rules of this Court, and what other
limitations should be imposed?

   None at this time.

   (b) Is any party seeking discovery of electronically stored information?

       X      Yes ________ No

      If “yes,”

         (1) The parties have discussed the sources and scope of the production
of electronically stored information and have agreed to limit the scope of
production (e.g., accessibility, search terms, date limitations, or key witnesses) as
follows:

      The parties have not discussed or identified the specific sources and scope of

the production of ESI. The parties reserve the right to seek discovery, or object to

the nature and scope of discovery, as permitted by the Federal Rules of Civil

Procedure.

          (2) The parties have discussed the format for the production of
electronically stored information (e.g., Tagged Image File Format (TIFF or .TIF
files), Portable Document Format (PDF), or native), method of production (e.g.,


                                             8
       Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 9 of 14



paper or disk), and the inclusion or exclusion and use of metadata, and have agreed
as follows:

      ESI, with the exception of SQL data, Excel files, or other spreadsheets, shall

be produced in .pdf format unless otherwise agreed upon by the parties due to

technical or other reasons. The reasonable costs of retrieving and reviewing ESI for

production should be borne exclusively by the responding party, unless the

information sought is not reasonably available to the responding party in the

ordinary course of business, e.g., the data is on back-up tapes or archived in other

long-term storage medium, or the data is deleted, shadowed, fragmented, or

requires custom development to aggregate.

      If the data sought (including the formatting and/or aggregating of such data)

is not reasonably available in the ordinary course of business, the costs of

retrieving and reviewing such requested electronic information shall be negotiated

by the parties. Cost-shifting should be considered only when electronic discovery

imposes a demonstrated undue burden or expense on the responding party. If the

issue of the costs associated with the retrieval and review of such requested

electronic information cannot be resolved by negotiation between the parties, any

party may make application to the Court for a judicial determination.

      The parties have not identified any disputes regarding the disclosure or

discovery of ESI at this time.   The parties reserve the right to seek discovery, or




                                         9
       Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 10 of 14



object to the nature and scope of discovery, as permitted by the Federal Rules of

Civil Procedure.

      In the absence of agreement on issues regarding discovery of electronically
stored information, the parties shall request a scheduling conference in paragraph 9
hereof.


12. Other Orders:

   What other orders do the parties think that the Court should enter under Rule
26(c) or under Rule 16(b) and (c)?

      None at this time.

13.Settlement Potential:

    (a) Lead counsel for the parties certify by their signatures below that they
conducted a Rule 26(f) conference that was held on January 16, 2019, and that they
participated in settlement discussions. Other persons who participated in the
settlement discussions are listed according to party.

For plaintiff: Lead counsel (signature): Jason T. Brown
                                         Ching-Yuan (“Tony”) Teng

Other participants:

For defendant: Lead counsel (signature): Jason B. Godwin for DDS
                                         John S. Husser for Finnegan
Other participants:

   (b) All parties were promptly informed of all offers of settlement and following
discussion by all counsel, it appears that there is now:

(______) A possibility of settlement before discovery.
( X ) A possibility of settlement after discovery.
(______) A possibility of settlement, but a conference with the judge is needed.
(______) No possibility of settlement.


                                        10
       Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 11 of 14




    (c) Counsel( X ) do or (______) do not intend to hold additional settlement
conferences among themselves prior to the close of discovery. The proposed date
of the next settlement conference is to be determined.


    (d) The following specific problems have created a hindrance to settlement of
this case.

      The parties are open to settlement negotiations, but believe that the

completion of some discovery and the disposition of Plaintiffs’ motion for

conditional collective certification under section 216(b) of the FLSA is necessary

for the parties to appropriately assess their respective settlement positions. The

parties will continue to evaluate the settlement prospects of this matter, and discuss

the possibility of settlement as the case progresses.

14. Trial by Magistrate Judge:

      Note: Trial before a Magistrate Judge will be by jury trial if a party is
otherwise entitled to a jury trial.

      (a) The parties (______) do consent to having this case tried before a
magistrate judge of this Court. A completed Consent to Jurisdiction by a United
States Magistrate Judge form has been submitted to the clerk of court this
____________ day ____________________, of 20___.

      (b) The parties ( X ) do not consent to having this case tried before a
magistrate judge of this Court.




                                          11
        Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 12 of 14



                            Respectfully submitted,

/s/Jason T. Brown                       /s/ Jason B. Godwin
Jason T. Brown                          Jason B. Godwin
Nicholas R. Conlon                      GA State Bar No.: 142226
BROWN, LLC                              GODWIN LAW GROUP
111 Town Square Place, Suite 400        3985 Steve Reynolds Boulevard
Jersey City, NJ 07310                   Building D
T: (877) 561-0000                       Norcross, Georgia 30093
F: (855) 582-5297                       (770) 448-9925
jtb@jtblawgroup.com                     (770) 448-9958 – Fax
nicholasconlon@jtblawgroup.com          jgodwin@godwinlawgroup.com

Roger Orlando (GA Bar ID # 554295)      Attorneys for Defendant Deployed Data
THE ORLANDO FIRM, P.C.                  Solutions, LLC
315 W. Ponce de Leon Avenue
Suite 400
Decatur, GA 30030                       /s/ John S. Husser
T: (404) 373-1800                       John S. Husser
F: (404) 373-6999                       Georgia State Bar No.: 380190
roger@orlandofirm.com                   HUSSER & HUSSER, P.C.
                                        P.O. Box 1897
Attorneys for Plaintiffs                401 Broad Street, Suite 300
                                        Rome, Georgia 30162-1897
                                        (706) 802-0251
                                        (706) 802-0252 – Facsimile
                                        jhusser@bellsouth.net

                                        Attorneys for Defendant Michael
                                        Finnegan




                                      12
       Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 13 of 14



                             *************
                            SCHEDULING ORDER

      Upon review of the information contained in the Joint Preliminary Report
and Discovery Plan form completed and filed by the parties, the Court orders that
the time limits for adding parties, amending the pleadings, filing motions,
completing discovery, and discussing settlement are as set out in the Federal Rules
of Civil Procedure and the Local Rules of this Court, except as herein modified:




      IT IS SO ORDERED, this _____________ day of______________, 20____.

                    _________________________________
                     UNITED STATES DISTRICT JUDGE




                                        13
       Case 1:18-cv-04828-ELR Document 22 Filed 01/30/19 Page 14 of 14



                           CERTIFICATE OF SERVICE

      I certify that on January 30, 2019, I electronically filed the forgoing with the

Clerk of the Court using the ECF system, which will send notification of such

filing to all counsel of record.



                                              /s/ Jason T. Brown
                                                 Jason T. Brown




                                         14
